     Case 3:20-cr-03597-LAB Document 14 Filed 07/29/21 PageID.18 Page 1 of 1




 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8     UNITED STATES OF AMERICA               )   Case No. 20-CR-3597-LAB
                                              )
 9                       Plaintiff,           )   JUDGMENT AND ORDER OF
                                              )   DISMISSAL OF INDICTMENT
10           v.                               )
                                              )
11     JAMES CRYSTAL GARCIA,                  )
                                              )
12                       Defendant.           )
                                              )
13
14          Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15          IT IS HEREBY ORDERED that the Indictment in the above-entitled case be
16    dismissed without prejudice.
17
18          IT IS SO ORDERED.

19    Dated: July 28, 2021

20                                       ____________________________________
                                         HONORABLE LARRY ALAN BURNS
21                                       United States District Court Judge
22
23
24
25
26
27
28
